EXHIBIT 10.1
EXECUTION COPY
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
LICENSE AND TECHNICAL ASSISTANCE AGREEMENT
This License and Technical Assistance Agreement (“Agreement”), effective as of
the 10th day of September, 2010, is by and between ABT Holding, Inc., a Delaware
corporation and subsidiary of Athersys, Inc. having its principal place of
business at 3201 Carnegie Avenue, Cleveland, Ohio 44115-2634 (“Athersys”), and
RTI Biologics, Inc., a Delaware corporation having its principal place of
business at 11621 Research Circle, Alachua, Florida 32615 (“RTI”). As used
herein, RTI and Athersys may be referred to collectively as “the Parties” or
individually as a “Party
WHEREAS, RTI is a processor of orthopedic and other biologic matrix surgical
implants, and has experience in, and certain proprietary technology related to,
the generation and characterization of efficacious and safe in-vivo applications
of biomaterials for the repair and natural healing of human bone and other human
tissues (“RTI Capabilities”);
WHEREAS, Athersys possesses expertise, know-how, trade secrets, and other
valuable intellectual property related to, among other things, the isolation,
culture, expansion and use of Multipotent Adult Progenitor Cells (“Athersys
Capabilities”);
WHEREAS, RTI and Athersys anticipate that this Agreement will enable them to
jointly develop a commercially viable product combining RTI Technology with
Athersys Technology, as defined herein below, and utilizing RTI Capabilities and
Athersys Capabilities as further described in this Agreement;
WHEREAS, it is the intent of RTI and Athersys that the work performed as a
result of this Agreement, and any intellectual property derived therefrom, shall
be afforded the benefits provided for by the CREATE Act of 2004, as codified by
35 USC 103(c), if requested by the appropriate Party.

      Confidential    

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
NOW, THEREFORE, in view of the foregoing premises, and in consideration of the
mutual covenants, terms and conditions hereinafter set forth, the Parties hereto
agree as follows:
Definitions
For purposes of this Agreement, capitalized terms used in this Agreement shall
have the meaning ascribed to them in the preamble and Recitals above, in the
listing immediately below, or in the various Articles that follow.
“Affiliate(s)” shall mean, in relation to a Party, any person, corporation or
other business entity presently or in the future controlled by, controlling, or
under common control with that Party, but only for so long as such control shall
continue. For purposes hereof, a person, corporation or other business entity
who beneficially owns or controls, directly or indirectly, at least 50% of the
voting, interests, including securities, of another business entity shall be
presumed to “control” such other business entity. As of the Effective Date of
this Agreement, the Parties respective Affiliates include those listed in
Exhibit C.
“Athersys Technology” shall mean the MAPC Licensed Patents, the MAPC Technology,
the Collaboration Technology, and Collaboration Patents. Athersys Technology
excludes RTI Technology.
“Collaboration” shall mean any research, experimentation and evaluation
performed by RTI and/or Athersys pursuant to Section 3.1 of this Agreement and
the Collaboration Plan attached hereto as Exhibit B, as it may be amended from
time to time, or pursuant to the MTA.
“Collaboration Data” shall mean all data produced in the course of undertaking
and performing the Collaboration, including data generated by either RTI and/or
Athersys, or any of their respective employees, agents or contractors in the
course of undertaking and performing the Collaboration, but in each case to only
to the extent that such data does not otherwise constitute Collaboration
Technology.
“Collaboration Patent” shall mean any patent application or patent that claims
any Collaboration Invention.
“Collaboration Technology” shall mean, whether tangible or intangible, every
technology, biological, chemical or other material, formula, process, routine,
subroutine, technique, specification, instruction, concept, method, algorithm,
know-how, use, device, article of manufacture, work of authorship, invention,
discovery and Athersys’ Confidential Information that (a) is or was newly
discovered, developed, perfected, improved, designed, engineered, devised,
conceived, or first reduced to practice by Athersys and/or RTI or any of their
employees, agents or contractors in the course of undertaking and performing the
Collaboration, including all Collaboration Inventions, regardless of whether any
of the foregoing constitutes a trade secret or copyrightable or patentable
subject matter in any foreign or domestic jurisdiction and (b) is not RTI
Technology.

      Confidential   2

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
“Cumulative Net Revenue” (also referred to as “CNR”) shall mean gross revenues
(i) received by RTI and its Affiliates from End Users to whom or to which RTI or
RTI Affiliates directly transferred or sold MAPC Technology Products, or
(ii) received by Third Parties from End Users to whom or to which were
transferred or sold MAPC Technology Products, in each case, less the following:
(a) amounts refunded, rebated or credited to End Users after their receipt by
RTI, the Affiliate or the Third Party, as applicable, in the ordinary course of
RTI’s, the Affiliate’s or the Third Party’s business, as applicable;
(b) customary charges for taxes, transportation, shipping and shipping insurance
to the extent separately identified on the invoice to the End User;
(c) commissions on transfers or sales actually paid by RTI, the Affiliate or the
Third Party, as applicable, to distribution or sales agents (whether an employee
or independent contractor of RTI, the Affiliate or the Third Party, as
applicable) not to exceed (i) [*%] of the gross revenues (excluding anything
that would be permitted to be deducted therefrom under the foregoing clauses
(a) and (b)) of the associated MAPC Technology Products until the cumulative CNR
under this Agreement from the Effective Date reaches [$*] and (ii) [*%] of such
gross revenues thereafter.
“End User” shall mean the health care facility or other health care provider to
whom the MAPC Technology Product is provided for implantation or administration
to a patient(s) for treatment in the Field.
“Field” shall mean the repair and/or (re)generation of osseous tissue for use in
general orthopedic, sports medicine, spine, trauma, reconstructive, and
maxillo-facial repair applications.
“MAPC Licensed Patents” shall mean those patents and patent applications that
are, as of the Effective Date or during the Term, (a) either owned by or
licensed to Athersys or any of its Affiliates with the right to
license/sublicense to RTI upon the terms hereof, and (b) necessary for RTI to
make, have made, use, sell, offer for sale or import MAPC Technology Products in
accordance with the terms of this Agreement. MAPC Licensed Patents include those
patents and applications listed on Exhibit A, as such exhibit may be updated
from time to time by Athersys.
“MAPC Technology” shall mean any trade secrets, technology, biological, chemical
or other materials, formulas, processes, routines, subroutines, techniques,
specifications, instructions, concepts, methods, algorithms, know-how, uses,
devices, article of manufactures, inventions, or discoveries that are (a) not
patented or subject to a published patent application, (b) either owned by or
licensed to Athersys or any of its Affiliates with the right to
license/sublicense to RTI upon the terms hereof as of the Effective Date or
during the Term, (c) necessary for RTI to research, develop, make, have made,
use, sell or transfer, offer for sale or transfer, distribute, import, or export
in accordance with the terms of this Agreement or are otherwise disclosed to RTI
or its Affiliate by Athersys or its Affiliate in the course of undertaking and
performing the Collaboration, and (d) relate to the use, extraction, isolation,
expansion, maintenance, or culture of MAPCs.
 

      *   Confidential treatment has been requested for the redacted portions of
this exhibit, and such confidential portions have been omitted and filed
separately with the Securities and Exchange Commission.

      Confidential   3

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
“MAPC Technology Product” shall mean any product resulting in whole or in part
from the undertaking and performance of the Collaboration that (a) contains [ *
]. Culture expanded cell products, including MultiStem® products and related
products, are excluded from this definition and the Collaboration.
“MTA” shall mean that Amended Material Transfer Agreement, effective as of 3
April, 2007, between Athersys, Inc. (predecessor to Athersys) and Regeneration
Technologies, Inc. (predecessor to RTI), as amended thereafter from time to
time, including Amendment No. 1 effective as of 17 July, 2008, Supplement to
Exhibit C of such Amendment No. 1, and Amendment No. 2 effective as of 2 April,
2010.
“Multipotent Adult Progenitor Cell” (also referred to as a “MAPC”) shall mean
any multipotent adult progenitor cell that (a) is extracted and isolated from
human bone marrow, (b) has the potential to develop into cells of the
mesenchymal, endothelial and endodermal lineages, (c) has the potential to be
expanded in culture more than twenty doublings, and (d) is described in any of
the patents and patent applications owned by or licensed to Athersys or any of
its Affiliates as of the Effective Date, including those listed on Exhibit A.
“Pre-market Approval” means, in the United States, a Premarket Approval
Application (PMA), Investigational New Drug Application (IND), New Drug
Application (NDA) or Biologic License Application (BLA) under the United States
Federal Food, Drug and Cosmetic Act and the regulations promulgated thereunder,
all as amended, and in any jurisdiction outside the United States, a substantial
equivalent to any of the foregoing applicable to such jurisdiction. For further
clarification, the definition of Pre-Market Approval shall not include a 510(k)
application in the United States or its foreign equivalent.
“Regulatory Authority” means, with respect to a jurisdiction, any governmental
authority or agency or department thereof charged with the responsibility of
regulating drugs and/or medical devices, including, in the United States the
United States Food and Drug Administration and in any other jurisdiction, any
foreign equivalent(s) thereto.
 

      *   Confidential treatment has been requested for the redacted portions of
this exhibit, and such confidential portions have been omitted and filed
separately with the Securities and Exchange Commission.

      Confidential   4

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
“RTI Technology” shall mean the patents, patent applications, technology,
biological, chemical or other materials, formulas, processes, routines,
subroutines, techniques, specifications, instructions, concepts, methods,
algorithms, know-how, uses, devices, articles of manufacture, inventions,
discoveries, works of authorship and RTI’s Confidential Information that are, as
of the Effective Date or during the Term, either owned by or licensed to RTI or
any of its Affiliates with the right to license/sublicense to Athersys upon the
terms hereof. RTI Technology excludes Athersys Technology, MAPC Technology and
Collaboration Technology, but includes all RTI Technology Inventions and all
patent rights claiming RTI Technology Inventions.
“Territory” shall mean worldwide.
“Third Party” shall mean any person or entity other than a Party to this
Agreement and its respective Affiliates.
Article I: Grants of Rights
1.1 Athersys Technology. Subject to the terms and conditions of this Agreement,
Athersys, on behalf of itself and its Affiliates, hereby grants to RTI an
Exclusive license or sublicense (as the case may be) to the Athersys Technology
solely to research, develop, make, have made, use, sell or transfer, offer for
sale or transfer, distribute, import, and export MAPC Technology Products in the
Field in the Territory. This license includes the right to sublicense solely to
Affiliates of RTI. As used in this Section 1.1, the term “Exclusive” shall mean
exclusive of all others, including Athersys, subject to (a) the rights reserved
for Athersys, its Affiliates and their respective contractors, to develop, make,
have made, and use MAPC Technology Products in the Field in the Territory in
connection with the Collaboration and (b) rights granted to Third Parties before
the Effective Date for research purposes, and (c) the right reserved for
Athersys and its Affiliates to grant rights to the Athersys Technology for
research purposes.
1.2 Stand-by Licenses. To ensure continuity of the rights granted herein, upon
reasonable request by RTI, RTI and Athersys will work cooperatively to enter
into stand-by license agreements with Third Parties from whom Athersys has been
licensed intellectual property rights within the Athersys Technology.
1.3 No Use of MultiStem Trademark. RTI will not, and will cause its Affiliates
and its and their respective direct and indirect distributors not to, use
“MultiStem®” or any other word confusingly similar thereto as or as part of a
trademark or service mark in any form, including in marketing or promotional
literature, packaging, labels, presentations, or other tangible materials,
regardless of the media upon which such materials are created, stored, presented
or distributed.

      Confidential   5

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
1.4 Limited Use of MAPC and Multipotent Adult Progenitor Cell. To the extent
that RTI, any of its Affiliates or its sublicensees, or any of their respective
direct and indirect distributors desires to use or uses either or both of the
terms “MAPC” or “Multipotent Adult Progenitor Cell,” such uses shall be limited
to the following forms: “MAPC-based,” “MAPC Technology Product,” “MAPC
Technology Implant,” “MAPC Technology-based,” Multipotent Adult Progenitor
Cell-based,” or other variations of the terms upon consent of Athersys, such
consent not to be unreasonably withheld. For the sake of clarity, this
limitation is intended to reinforce and support the distinctiveness of the MAPC
Technology Product relative to Athersys’s culture expanded cell products,
including MultiStem products and related products, and to limit any confusion in
the marketplace and with clinicians and regulators, among others. As reasonably
requested by Athersys from time to time, RTI shall, at its own expense, submit
copies, photographs or representative samples of any materials used by RTI or
its sublicensees to promote MAPC Technology Products.
1.5 Other Opportunities. Athersys, on behalf of itself and its Affiliates,
hereby grants to RTI a right of first negotiation with respect to the use of
MAPC Technology and MAPC Licensed Patents in other product development and
marketing opportunities for HCT/Ps not in the Field but involving cartilage,
tendons and ligaments applications (“Other Opportunities”). Should the Parties
fail to reach an agreement within a prescribed reasonable time frame for
negotiation to be established by the Parties at the beginning of negotiations
with respect to the Other Opportunities, Athersys and its Affiliates may
negotiate with Third Parties. In the event the foregoing negotiations between
the Parties are unsuccessful, Athersys will nevertheless agree to further
discussions in good faith related to such Other Opportunities for so long as it
is not prohibited by any contractual or other legal obligation. Furthermore,
Athersys agrees to notify RTI within fifteen (15) business days of the receipt
of a written proposal with defined terms from a Third Party to research,
develop, or commercialize a cell-based product constituting Other Opportunities.
1.6 RTI Technology. Subject to the terms and conditions of this Agreement, RTI,
on behalf of itself and its Affiliates, hereby grants to Athersys and its
Affiliates a non- exclusive license and or sublicense (as the case may be) to
the RTI Technology solely to research, develop, make, have made, and use MAPC
Technology Products in connection with the Collaboration. This license includes
the right to sublicense solely to Affiliates of Athersys.
1.7 Reservation of Rights. Except as expressly stated in this Article I, no
rights or licenses are granted under this Agreement by either Party or its
Affiliates under any intellectual property of such Party or its Affiliates to
the other Party or its Affiliates, whether by implication, estoppel or
otherwise, and all such rights not expressly stated are hereby reserved by each
Party and its Affiliates.

      Confidential   6

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
Article II: Consideration, Reports and Records
2.1 License Fee. In consideration of the rights and benefits granted to RTI
herein, RTI shall pay to Athersys a one-time license fee of Five Million Dollars
($5,000,000) (hereinafter the “License Fee”) payable in installments upon the
dates indicated below (there being no penalty for pre-payment in RTI’s sole
discretion) or upon satisfaction of the following conditions precedent:
2.1.1 One Million Dollars ($1,000,000) concurrently with the execution of this
Agreement;
2.1.2 One Million Dollars ($1,000,000) on or before December 31, 2010;
2.1.3 One Million Dollars ($1,000,000) on or before March 31, 2011;
2.1.4 One Million Dollars ($1,000,000) [ * ];
2.1.5 One Million Dollars ($1,000,000) [ * ].
2.2 Royalties.
2.2.1 Subject to Section 2.2.2, RTI shall pay royalties to Athersys as follows
based on CNR, as CNR is accumulated during the Term:
2.2.1.1 For CNR in the range of [$*], RTI shall pay Athersys [*%] of said CNR.
2.2.1.2 For CNR in the range of [$*], RTI will pay Athersys [*%] of said CNR.
2.2.1.3 For CNR in excess of [$*], RTI will pay Athersys [*%] of said CNR.
2.2.2 In the event of a change in market conditions beyond RTI’s control, such
as that arising from, for example purposes only, a force majeure event or
disruptive technology, that results in a [ * ], then RTI’s royalty rate will be
[ * ].
2.2.3 Payments to be made in accordance with Section 2.2 shall be calculated
quarterly by RTI and made to Athersys within sixty (60) days following the end
of the given calendar quarter for which said payments were calculated. The
Parties will work in good faith to resolve any questions or disputes related to
the payments.
2.3 Milestone Payments. Upon first achieving specific CNR milestones, as defined
herein below, RTI shall make milestone payments to Athersys as follows:
2.3.1 If CNR greater than [$*] is achieved [ * ], RTI shall pay Athersys a
one-time milestone payment of [$*].
2.3.2 If CNR greater than [$*] is achieved [ * ], RTI shall pay Athersys a
one-time milestone payment of [$*].
 

      *   Confidential treatment has been requested for the redacted portions of
this exhibit, and such confidential portions have been omitted and filed
separately with the Securities and Exchange Commission.

      Confidential   7

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
2.3.3 If CNR greater than [$*] is achieved [ * ], RTI shall pay Athersys a
one-time milestone payment of [$*].
2.3.4 If CNR greater than [$*] is achieved [ * ], RTI shall pay Athersys a
one-time milestone payment of [$*].
2.3.5 If CNR greater than [$*] is achieved [ * ], RTI shall pay Athersys a
one-time milestone payment of [$*].
2.3.6 Nothing in this Agreement shall be interpreted so as to create any
obligation for RTI to pay more than a cumulative total of $35,500,000.00 in
milestone payments under this Section 2.3.
2.3.7 For the purposes of this Section 2.3, the total amount of CNR shall be
measured as [ * ].
2.3.8 Payments to be made in accordance with Section 2.3 shall be made to
Athersys within sixty (60) days following achievement of the milestone.
2.4 [ * ].
2.5 Inter-Company Sales or Transfers. Sales or transfers between or among RTI
and its Affiliates and their respective direct and indirect distributors shall
not by subject to, nor used for calculating, CNR or payments due under
Section 2.2 or 2.3 unless RTI, the Affiliate or the distributor is an End User.
Instead, only the first sale or transfer for fee to an End User or Third Party
shall be used to calculate CNR and said payments.
2.6 Payment Instructions. Payments pursuant to this Article II shall be made via
bank wire transfer to:

     
Bank:
  PNC
 
  Cleveland, Ohio
 
  [ * ]
 
   
Account Name:
  Athersys, Inc.
Account Number:
  [ * ]

 

      *   Confidential treatment has been requested for the redacted portions of
this exhibit, and such confidential portions have been omitted and filed
separately with the Securities and Exchange Commission.

      Confidential   8

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
With respect to any payments to be made pursuant to this Agreement, and where
said payment would otherwise become due and owing on a weekend, an RTI
recognized holiday, or a holiday recognized by the United States government,
said payment shall become due and owing on the next following business day.
2.7 Reports. Within thirty (30) business days following the end of each calendar
quarter, RTI will provide Athersys with a written report listing, on a country
by country basis, the number of MAPC Technology Products transferred or sold by
RTI and its Affiliates in the quarter, the gross revenues of transfers or sales
of MAPC Technology Products to End Users in the quarter, the CNR achieved for
the quarter, the amount of royalties due for such transfers or sales pursuant to
Section 2.2, any milestones that were achieved in such quarter under
Section 2.3, and any offsets or reductions in royalties being applied pursuant
to Section 2.2.2 or 2.4 and the basis therefor.
2.8 Records and Inspection Rights. During the Term and for at least three
(3) years thereafter, RTI shall keep complete and accurate business records with
respect to the MAPC Technology, MAPC Technology Products, all gross revenues
derived from sales or transfers to End Users thereof, the calculation of CNR and
all payments due to Athersys hereunder; such records shall include all
documentation required to adequately demonstrate the accuracy of RTI’s
calculations of the amounts due to Athersys hereunder. With no greater frequency
than twice per calendar year, and with at least thirty (30) days advance written
notice by Athersys to RTI, RTI shall allow Athersys or its representatives to
inspect such business records to ensure compliance with this Agreement. Said
records will be made available for inspection Monday through Friday (excluding
holidays observed by RTI) during the hours of 9:00 a.m. to 5:00 p.m. Eastern
Standard Time. If such inspection reveals that RTI has underpaid any amount due
hereunder for any reporting period by more than [ * ], then, in addition to
prompt payment of the amount due, RTI shall reimburse Athersys for its actual,
reasonable out of pocket costs and expenses for such inspection.
2.9 Currency. All payments due under this Agreement are stated in, and shall be
computed and paid in, United States Dollars. For the purposes of determining the
amount of any CNR received in any foreign currency, such CNR shall be converted
into United States Dollars in a manner consistent with the selling entity’s
normal practices used to prepare its audited financial statements; provided that
such practices use a widely accepted source of published exchange rates.
 

      *   Confidential treatment has been requested for the redacted portions of
this exhibit, and such confidential portions have been omitted and filed
separately with the Securities and Exchange Commission.

      Confidential   9

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
2.10 Taxes. If any payments made by RTI pursuant to this Agreement become
subject to withholding taxes under the laws or regulation of any jurisdiction,
RTI shall deduct and withhold the amount of such taxes for the account of
Athersys to the extent required by applicable Law or regulations; such amounts
payable to Athersys shall be reduced by the amount of taxes deducted and
withheld; and RTI shall pay the amounts of such taxes to the proper governmental
authority in a timely manner and promptly transmit to Athersys an official tax
certificate or other evidence of such tax obligations together with proof of
payment from the relevant governmental authority of all amounts deducted and
withheld sufficient to enable Athersys to claim such payment of taxes. RTI will
provide Athersys with reasonable assistance to enable Athersys to recover such
taxes as permitted by applicable Law or regulations.
2.11 Interest. Any payment received after the date due hereunder shall bear
interest at the [ * ], compounded monthly, from the date due until the full
amount including any interest thereon is paid.
Article III – Collaboration and Technical Assistance
3.1 Collaboration Plan. With technical assistance from Athersys (as described in
Section 3.4), RTI shall use commercially reasonable efforts to develop for
commercialization in the Field a MAPC Technology Product utilizing RTI
Technology and Athersys Technology. To the extent not otherwise provided in this
Agreement, details of the Collaboration between the Parties shall be as set
forth in the Collaboration Plan attached to this Agreement as Exhibit B.
(“Collaboration Plan”).
3.2 Costs. Except as may be otherwise expressly provided for in this Agreement,
including the Collaboration Plan, both Parties shall bear their own expenses
related to the performance of this Agreement. If after [ * ] Athersys and its
Affiliates incur costs greater than [$*] related to tasks performed under the
Collaboration Plan, RTI will reimburse Athersys for said costs provided
(1) Athersys notifies RTI in advance of incurring such excess costs and RTI
approves the expenditures, and (2) such excess costs are not attributable to
negligence on the part of Athersys.
3.3 Technical Assistance. In addition to the responsibilities and obligations of
the Parties as set forth in the Collaboration Plan, Athersys agrees to make its
employees reasonably available to consult with RTI regarding issues related to
the extraction, isolation, maintenance and preparation of cells using the MAPC
Technology, including requests from any regulatory agency with respect to
regulatory, scientific, technical and clinical testing issues, and shall permit
its contractors knowledgeable in the extraction, isolation, maintenance and
preparation of cells using the MAPC Technology to consult with RTI in the
presence of (but not without any) such Athersys employees. In addition to the
foregoing, representatives of RTI and Athersys may, upon reasonable notice and
at times reasonably acceptable to the other Party (i) visit the facilities where
the Collaboration is being conducted, and (ii) consult informally with personnel
of the other Party performing work on the Collaboration during such visits, by
telephone, by facsimile or electronic transmission, or in any other such manner
as the Parties may agree. If so requested by one Party, the other Party shall
cause appropriate individuals working on the Collaboration to be available for
meetings at the location of the facilities where such individuals are employed
at times reasonably convenient to the Party responding to such request.
 

      *   Confidential treatment has been requested for the redacted portions of
this exhibit, and such confidential portions have been omitted and filed
separately with the Securities and Exchange Commission.

      Confidential   10

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
3.4 Collaboration Data. Collaboration Data shall be shared and disclosed between
the Parties on a regular basis through the Term of the Collaboration.
Collaboration Data that relate specifically and exclusively to RTI Technology
shall be considered the Confidential Information of RTI owned by RTI,
notwithstanding which Party first disclosed such data to the other Party.
Collaboration Data that relate to Athersys Technology, including data regarding
cell media, cell potency, cell differentiation and cell performance
characteristics, shall be considered the Confidential Information of Athersys
owned by Athersys, notwithstanding which Party first disclosed such data to the
other Party. Collaboration Data that would be used ordinarily for regulatory,
business development, or commercialization purposes, including the MAPC
Technology Product’s identity, application and performance, or any other
Collaboration Data that are not specified as the Confidential Information of RTI
or Confidential Information of Athersys shall be considered the Confidential
Information of both Parties and owned jointly by both Parties (“Jointly Owned
Collaboration Data”), notwithstanding which Party first disclosed such data or
information to the other Party.
3.5 Use of Contractors. RTI shall not use contractors to perform any activities
under the Collaboration Plan related to the use, extraction, isolation,
expansion, maintenance, or culture of MAPCs without the prior written consent of
Athersys, which consent shall not be unreasonably withheld. If RTI seeks to use
a contractor for any such activities, it shall provide to Athersys a copy of the
proposed contract between RTI and the contractor before entering into any such
agreement so that Athersys can ensure it contains provisions consistent with the
requirements of this Agreement.
Article IV: Confidentiality
4.1 Athersys Confidential Information. With respect to Athersys, the term
“Confidential Information” refers to the Collaboration Data solely or jointly
owned by Athersys pursuant to Section 3.4, Athersys’ and its Affiliates’
specialized and proprietary trade secrets, formulas, processes, methods,
technology, know-how, customer and vendor information and lists, financial data,
undisclosed and unreleased products, and other items or information related to
or that constitutes the Athersys Technology and any manufacturing, laboratory
and clinical testing and research methodologies or models; in each case that
when furnished, shown, or disclosed to RTI or its Affiliate is designated,
whether in writing or orally (followed by a written confirmation and summary),
as “Confidential,” or which is of such nature and character that a reasonable
person in the trade would understand it to be confidential without the necessity
of it being so designated.

      Confidential   11

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
4.2 RTI Confidential Information. With respect to RTI, the term “Confidential
Information” refers to the Collaboration Data solely or jointly owned by RTI
pursuant to Section 3.4, RTI’s and its Affiliates’ specialized and proprietary
trade secrets, formulas, processes, methods, technology, know-how, customer and
vendor information and lists, financial data, undisclosed and unreleased tissue
lines or products, and other items or information related to its allograft
tissue, xenograft tissue, surgical implants, devices, associated processing and
sterilization technologies for each, instrumentation, and any manufacturing,
laboratory and clinical testing and research methodologies or models; in each
case that when furnished, shown, or disclosed to Athersys is designated, whether
in writing or orally (followed by a written confirmation and summary), as
“Confidential,” or which is of such nature and character that a reasonable
person in the trade would understand it to be confidential without the necessity
of it being so designated.
4.3 Confidential ad infinitum. The Parties recognize and agree that each Party
may possess certain trade secrets that will likely continue to have commercial
and competitive value for an indeterminate period of time, and perhaps in
perpetuity. Therefore, a Party may in its sole discretion designate as
“Confidential ad infinitum” those certain trade secrets it reasonably believes
fit such criteria. Any provision of this Agreement to the contrary not
withstanding, trade secrets must be designated in writing as “Confidential ad
infinitum” within one (1) month of disclosure to the receiving Party, unless a
later designation is otherwise consented to by the receiving Party, such consent
not to be unreasonably withheld. Trade secrets that are Confidential ad
infinitum shall at a minimum be given all the same protections as Confidential
Information, with certain added or heightened requirements as further described
below. Election not to designate a trade secret as Confidential ad infinitum, or
failure to so designate, shall not be deemed to erode or abrogate a trade
secret’s underlying status as Confidential Information.
4.4 Joint Confidential Information. The Jointly Owned Collaboration Data and
content of the negotiations between the Parties concerning this Agreement shall
be the Confidential Information of both Parties. A Party wishing to disclose any
part of this joint Confidential Information must first obtain written permission
from the other Party by contacting the designated corporate representative for
such purpose as set forth in Section 4.7. Such written permission will not be
unreasonably denied or delayed. The foregoing notwithstanding, either Party may
disclose the Jointly Owned Collaboration Data in connection with any of its
activities permitted under Article V or as otherwise specified in this
Article IV.
4.5 Survival. The obligations and rights of the Parties under this Article 4
shall survive any expiration or termination of this Agreement for any reason
whatsoever (including, without limitation, termination by either party for a
material breach by the other Party of its obligations hereunder) for, in the
case of Confidential Information, a period of seven (7) years, or, in the case
of trade secrets that are Confidential ad infinitum, for an initial period of
ten (10) years with options to renew the Confidential ad infinitum designation
for additional terms of five (5) years for as long as the disclosing Party
reasonably and in good faith believes such continuing status is competitively
advantageous. The disclosing Party must submit thirty (30) days advance written
notice of its intent to renew the Confidential ad infinitum designation. Because
of the unique and proprietary nature of the information that is Confidential
and/or Confidential ad infinitum, it is understood and agreed that either
Party’s remedies at law for a breach by the other Party of its obligations under
Article 4 will be inadequate and that the non-breaching Party shall, in the
event of any such breach, be entitled to seek equitable relief (including,
without limitation, injunctive relief and specific performance), in addition to
all other remedies provided under this Agreement or available at law. A Party
seeking relief pursuant this Section 4.5 shall not be required to post a bond as
a condition for obtaining and/or exercising such relief.

      Confidential   12

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
4.6 Restrictions on Use and Disclosure. Each Party agrees not to use the
Confidential Information of the other Party, excluding Jointly Owned
Collaboration Data, for any purpose except for the purposes of the Collaboration
and as necessary to carry out the terms of any business relationship between the
Parties hereto. Each Party further agrees that it will not disclose the
Confidential Information of the other Party, including the Jointly Owned
Collaboration Data, to any Third Party other than such Party’s employees, agents
or contractors who are directly involved in the business relationship between
the Parties hereto, and then only on a need-to-know basis and under an
obligation of confidentiality that restricts further disclosure consistent with
the obligations of non-use and non-disclosure provided herein. Each Party agrees
that it will take reasonable security measures and use reasonable care to
preserve and protect the secrecy of the other Party’s Confidential Information,
including the Jointly Owned Collaboration Data.
4.7 Return of Information. Upon request after termination of this Agreement by a
Party for return of the Confidential Information of such Party, excluding
Jointly Owned Collaboration Data, the other Party shall, within fifteen
(15) business days of the request, either return or destroy all written or
tangible material containing or reflecting Confidential Information of the
requesting Party (whether prepared by the requesting Party or otherwise),
without retaining any copies, summaries, analyses, or abstracts thereof except
that each Party’s independent outside counsel may retain one copy for attorney’s
eyes only. An authorized officer of the recipient shall confirm in writing
recipient’s compliance with this Section 4.7 with twenty (20) business days
after the disclosing Party’s request for the return of Confidential Information.
4.8 Permitted Disclosures. When Confidential Information of the other Party or
Jointly Owned Collaboration Data is required to be disclosed by a Party to
comply with (i) applicable laws and regulations, (ii) the rules of a national
securities exchange on which the shares of such Party are listed, or (iii) the
order of a court or administrative law judge or tribunal of competent
jurisdiction, such Party shall (a) provide to the other Party, to the extent
reasonably practicable, prior written notice of such required disclosure and,
(b) upon request by the other Party, provide such Party assistance with taking
all reasonable and lawful actions to obtain confidential treatment for the
Confidential Information, and (c) take all reasonable and practicable steps to
minimize the extent of such disclosure. A Party may disclose the Confidential
Information of the other Party and the Jointly Owned Collaboration Data to any
actual or bona fide potential lender, private investor, licensee/sublicensee,
acquiror or successor under an obligation of confidentiality that restricts
further disclosure consistent with the obligations of non-use and non-disclosure
provided herein. A Party may disclose the Jointly Owned Collaboration Data to an
regulatory authority as reasonably required in connection with seeking or
obtaining any approvals for any of its products.

      Confidential   13

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
4.9 Exceptions. The obligations of a Party under this Article 4 will not apply
to information which such Party can affirmatively show:
(a) was independently developed or discovered by such Party without use or
benefit of the other Party’s Confidential Information, as demonstrated by
written records;
(b) is already available to the public;
(c) becomes available to the public through no fault of such Party; or
(d) was independently developed by an employee or consultant of such Party who
had no previous direct or indirect knowledge or benefit of the disclosures made
under this Agreement.
4.10 Press Releases. Except as may be deemed to be required by applicable laws
or regulations by counsel to a Party, neither Party shall issue any press
releases about the relationship of the Parties under this Agreement other than
in a form or with content as mutually agreed. Each Party may issue the press
release attached hereto at Exhibit D upon or promptly after this Agreement
becomes effective.
Article V: Ownership and Use of Inventions
5.1 Inventions and Inventorship. Inventorship of inventions or discoveries that
are conceived during the performance of the Collaboration (“Inventions”),
whether or not patentable, shall be determined in accordance with U.S. patent
laws. To facilitate proper determination of inventorship and ownership of
Inventions in accordance with this Article V, the Parties shall fully and
promptly disclose, in confidence, any and all Inventions conceived by such
Party, its Affiliate or its or their respective employees and contractors in
writing to the other Party. A subsequent invention or discovery shall be deemed
an “improvement” of an earlier invention or discovery if the practice of the
subsequent invention would infringe upon or constitute misappropriation of any
intellectual property rights in the earlier invention or discovery (in the
absence of a license to such intellectual property rights).

      Confidential   14

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
5.2 RTI Technology Inventions. [ * ].
5.3 Other Inventions. [ * ].
5.4 Patent Prosecution for Inventions. [ * ]. Each Party agrees to cooperate in
timely completion and execution of all documents or other items necessary to
further the domestic and/or international intellectual property protection
available to the Inventions.
5.5 Prior Inventions. Nothing contained in this Agreement shall be deemed to
grant either Party, directly or by implication, estoppel, or otherwise, any
right, title, interest or license to any patents, patent applications,
copyrights, trademarks, trade dress, trade secrets or other intellectual
property owned or developed by the other Party before the Effective Date.
Article VI: Term
6.1 Term. Unless terminated sooner pursuant to Sections 6.1.1 – 6.1.4, the term
of this Agreement shall be for the longer of (i) five (5) years from the
Effective Date of this Agreement, (ii) two (2) years after the last sale or
distribution of a MAPC Technology Product by RTI or any of its Affiliates,
(iii) the active life of any past, present, or future issued patents within the
Athersys Technology, wherein said claims would be infringed by the MAPC
Technology Products but for the licenses granted pursuant to this Agreement, or
(iv) the life of trade secrets within the Athersys Technology applicable to
RTI’s manufacture of MAPC Technology Products. The period from the Effective
Date until expiration or termination of this Agreement is the “Term.”
6.1.1 Bankruptcy. Athersys may, in its sole discretion, choose to terminate this
Agreement in the event RTI is subject to a bankruptcy event. RTI may, in its
sole discretion, choose to terminate this Agreement in the event Athersys is
subject to a bankruptcy event. For purposes hereof, a “bankruptcy event” means,
with respect to a Party, if the Party shall have become insolvent or bankrupt,
or shall have an assignment for the benefit of its creditors, or there shall
have been appointed a trustee or receiver of the Party or for all or a
substantial part of its property or any case or proceeding shall have been
commenced or other action taken by or against the Party in bankruptcy or seeking
reorganization, liquidation, dissolution, winding up, arrangement or
readjustment of its debts or any other relief under any bankruptcy, insolvency,
reorganization or other similar act or law of any jurisdiction now or hereafter
in effect, or there shall have been issued a warrant of attachment, execution,
restraint or similar process against any substantial part of the property of the
Party, and any such event shall have continued for sixty (60) days undismissed,
unbonded and undischarged.
 

      *   Confidential treatment has been requested for the redacted portions of
this exhibit, and such confidential portions have been omitted and filed
separately with the Securities and Exchange Commission.

      Confidential   15

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
6.1.2 Abrogation of Rights. In the event any of Athersys’ or, where applicable,
its Affiliates’ rights to the Athersys Technology expire or are otherwise
terminated, diminished, revoked, rescinded, repealed, or invalidated such that
there is a material effect on the development and commercialization of the MAPC
Technology Products, RTI may, in its sole discretion, choose to terminate this
Agreement.
6.1.3 Diligence. Athersys may, in its sole discretion, choose to terminate this
Agreement, upon notice to RTI, if (i) RTI and its Affiliates have not made their
first commercial sale or distribution of a MAPC Technology Product after the
passage of [ * ] from the Effective Date and no longer continue to make
commercially reasonable efforts to develop a MAPC Technology Product, (ii) RTI
and its Affiliates have not had more than [$*] of CNR after the passage of [ * ]
from the Effective Date, or (iii) after the passage of [ * ] from the Effective
Date, RTI and its Affiliates have not had more than [$*] of CNR during any
calendar year.
6.1.4 Breach. If either Party materially breaches any of its respective
obligations under this Agreement, and such breach is not cured within sixty
(60) days after the giving of written notice by the other Party specifying such
breach, then such other Party shall have the right to terminate this Agreement
by providing the breaching Party written notice within ten (10) days following
the expiration of such sixty (60)-day period (such termination to be effective
upon receipt of such termination notice). For the purpose of this Section, a
material breach shall include a material inaccuracy in any warranty or
representation contained herein.
6.2 Survival of Obligations. The termination or expiration of this Agreement
shall not relieve the Parties of any obligations accruing prior to such
expiration or termination, and any such expiration or termination shall be
without prejudice to the rights of any Party against another Party. Upon
termination of this Agreement for any reason other than by RTI pursuant to
Section 6.1.4, any unpaid portion of the License Fee due under Sections 2.1.1,
2.1.2, and 2.1.3 shall become due and payable within thirty (30) days after
termination, whether or not the time or other condition for any portion of such
payment has been satisfied. In addition, the following provisions shall survive
any expiration or termination of this Agreement for any reason: “Definitions”
section; section 1.7; sections 2.5 — 2.11 (with respect to any payments accrued
prior to or upon termination); section 3.4; article IV (for the period specified
in section 4.5); article V; this section 6.2; article VII; and sections 8.2,
8.3, 8.5- 8.11.
 

      *   Confidential treatment has been requested for the redacted portions of
this exhibit, and such confidential portions have been omitted and filed
separately with the Securities and Exchange Commission.

      Confidential   16

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
Article VII: Insurance and Indemnification
7.1 Insurance. Each Party hereby represents and warrants that it now maintains,
and will continue to maintain, primary commercial general liability insurance,
including products liability coverage, in a minimum amount of [$*] per
occurrence and [$*] in the aggregate. At a minimum, each Party shall maintain
the policy(ies) required hereunder for the entire term of this Agreement and, if
any such policy(ies) shall provide coverage on a claims made basis, the Party
holding such policy will be required to maintain a claims made policy(ies)
providing such coverage for an additional period of not less than [ * ]
following the end of the term of this Agreement.
7.2 Indemnification by Athersys. Athersys shall indemnify, defend, and hold RTI
and, as applicable, its Affiliates, and its and their respective employees,
officers and directors (“RTI Indemnitees”) harmless from and against any and all
claims, suits, and demands of Third Parties and any and all associated losses,
damages or costs (including attorneys’ fees) arising out of or incurred in
connection with (i) Athersys Indemnitees’ gross negligence or willful misconduct
in the performance of Athersys’ obligations under the Agreement, (ii) a breach
by any Athersys Indemnitee of the covenants, warranties and/or representations
made by Athersys in this Agreement or an act or failure to act by a sublicensee
of Athersys that if done or not done by Athersys would constitute a breach of
any of the covenants, warranties and/or representations made by Athersys in this
Agreement, or (iii) the use of Athersys Technology, RTI Technology,
Collaboration Technology by any of the Athersys Indemnitees; provided, however,
all of the foregoing is only to the extent that such claims, suits, or demands
(a) do not result from a breach of any of the provisions of the Agreement by any
of the RTI Indemnitees, or (b) do not result from the gross negligence or
willful misconduct of any of the RTI Indemnitees.
7.3 Indemnification by RTI. RTI shall indemnify, defend, and hold Athersys and,
as applicable, its Affiliates, and its and their respective employees, officers
and directors (“Athersys Indemnitees”) harmless from and against any and all
claims, suits, and demands of Third Parties and any and all associated losses,
damages or costs (including attorneys’ fees) arising out of or incurred in
connection with (i) RTI Indemnitees’ gross negligence or willful misconduct in
the performance of RTI’s obligations under the Agreement, (ii) a breach by any
RTI Indemnitee of the covenants, warranties and/or representations made by RTI
in this Agreement or an act or failure to act by a sublicensee of RTI that if
done or not done by RTI would constitute a breach of any of the covenants,
warranties and/or representations made by RTI in this Agreement, or (iii) the
use of Athersys Technology, RTI Technology, or Collaboration Technology by any
of the RTI Indemnitees and/or the development, manufacture, use, storage,
handling, distribution or sale of a MAPC Technology Product on, by or on behalf
of any RTI Indemnitee or sublicensee; provided, however, all of the foregoing is
only to the extent that such claims, suits, or demands (a) do not result from a
breach of any of the provisions of the Agreement by any of the Athersys
Indemnitees, (b) do not result from the gross negligence or willful misconduct
of any of the Athersys Indemnitees, or (c) [ * ].
 

      *   Confidential treatment has been requested for the redacted portions of
this exhibit, and such confidential portions have been omitted and filed
separately with the Securities and Exchange Commission.

      Confidential   17

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
7.4 Notice and Cooperation. To receive the benefit of the foregoing indemnities,
the Party seeking indemnification must promptly notify the other Party in
writing of a claim, suit or demand, and provide reasonable cooperation (at the
indemnifying Party’s expense) and full authority to defend or settle that
portion of a claim, demand or suit indemnified by the indemnifying Party;
provided, however, the indemnifying Party shall not be entitled to defend or
settle any claim, demand or suit on behalf of the indemnified Party in any
manner that admits liability, requires any action, or involves and restriction
from action of the indemnified Party, without first obtaining written permission
from the indemnified Party. Failure of the Party seeking indemnification to
provide prompt notice shall not relieve the indemnifying Party of any of its
obligations under this Article VII, except to the extent the indemnifying Party
is prejudiced by such failure. The indemnifying Party shall have no obligation
to indemnify the indemnified Party with respect to any settlement made without
the indemnifying Party’s written consent, or with respect to any portion of a
claim, demand or suit that is not covered by the indemnification provision of
Section 7.2 or 7.3, whichever is applicable. In the event a claim, demand or
suit contains both indemnified and non-indemnified elements, each Party shall be
responsible for its own costs and expenses related to the portion of the claim,
demand or suit for which it is responsible. Costs and expenses that are
attributable to both indemnified and non-indemnified elements of a claim (i.e.
the costs and expenses cannot reasonably be disaggregated and assigned to
distinct elements), demand or suit shall be borne equally by the Parties.
Article VIII: Miscellaneous Provisions
8.1 Representations, Covenants and Warranties. In addition to any other
covenant, representation and/or warranty provided for elsewhere in this
Agreement, the Parties represent, covenant and warrant as follows.
8.1.1 Athersys represents, covenants and warrants that: (i) Athersys has the
right (both in law and equity) to grant the licenses, covenants and warranties
set forth in this Agreement; (ii) neither Athersys nor its Affiliates have any
outstanding encumbrances or agreements, including any agreements with any Third
Parties, which would be inconsistent with the licenses, covenants and warranties
set forth in this Agreement; (iii) as of the Effective Date, neither Athersys
nor its Affiliates are aware of any pending or threatened claims of infringement
related to the Athersys Technology; (iv) as of the Effective Date, to Athersys’
knowledge, no issued or granted patent rights licensed to RTI pursuant to this
Agreement are presently invalid or unenforceable; (v) Athersys and its
Affiliates have
 

      *   Confidential treatment has been requested for the redacted portions of
this exhibit, and such confidential portions have been omitted and filed
separately with the Securities and Exchange Commission.

      Confidential   18

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
taken, and will continue to take, commercially reasonable measures that Athersys
deems appropriate under the circumstances to attempt to maintain the
confidentiality and trade secret status of all trade secrets within the Athersys
Technology material to the success of the MAPC Technology Products; (vi) as of
the Effective Date, to Athersys’ knowledge, the research, development,
manufacture, use, sale, or distribution of a MAPC Technology Product as
contemplated hereby will not infringe any United States patents owned by a Third
Party and issued or granted as of the Effective Date and, to Athersys’
knowledge, there are no material facts that are in the possession of Athersys as
of the Effective Date, that Athersys has not disclosed to RTI, and that would
lead a reasonable person to conclude that the research, development,
manufacture, use, sale, or distribution of a MAPC Technology Product as
contemplated hereby will infringe any United States patents owned by a Third
Party and issued or granted as of the Effective Date; (vi) no employee or agent
of Athersys or any of its Affiliates will make an untrue statement of a material
fact to any governmental authority with respect to the MAPC Technology Products,
Athersys Technology, or RTI Technology; and (vii) Athersys and its Affiliates
will comply materially with all applicable laws, rules, regulations, permits,
governmental licenses, registrations, approvals, concessions, franchises,
authorizations, orders, injunctions and decrees, including the Federal Food,
Drug and Cosmetic Act, in the research, development, manufacture, and use of the
MAPC Technology Products, and will promptly inform RTI in writing if either
Athersys or any of its Affiliates receive any written notice from any regulatory
authority claiming that any such activities as conducted by them are not in such
compliance.
8.1.2 RTI represents, covenants and warrants that: (i) RTI has the right (both
in law and equity) to grant the licenses, covenants and warranties set forth in
this Agreement and to use the RTI Technology to develop and commercialize any
MAPC Technology Product contemplated by this Agreement; (ii) neither RTI nor its
Affiliates have any outstanding encumbrances or agreements, including any
agreements with any Third Parties, which would be inconsistent with the
licenses, representations, covenants and warrants set forth in this Agreement;
(iii) as of the Effective Date, neither RTI nor its Affiliates are aware of any
pending or anticipated claims of infringement related to the RTI Technology or
its anticipated use in the development and commercialization of a MAPC
Technology Product; (iv) RTI and its Affiliates have taken, and will continue to
take, commercially reasonable measures that RTI deems appropriate under the
circumstances to attempt to maintain the confidentiality and trade secret status
of all trade secrets within the RTI Technology material to the commercial
success of the MAPC Technology Products; (v) as of the Effective Date, to RTI’s
knowledge, the research, development, manufacture, use, sale, or distribution of
a MAPC Technology Product as contemplated by this Agreement will not infringe
any United States patents owned by a Third Party and issued or granted as of the
Effective Date; (vi) no employee or agent of RTI or any of its Affiliates will
make an untrue statement of a material fact to any governmental authority with
respect to the MAPC Technology Products, Athersys Technology, or RTI Technology;
and (vii) RTI and its Affiliates will comply materially with all applicable
laws, rules, regulations, permits, governmental licenses, registrations,
approvals, concessions, franchises, authorizations, orders, injunctions and
decrees, including the Federal Food, Drug and Cosmetic Act, in the research,
development, manufacture, use, offer for sale or transfer, sale or transfer,
distribution, marketing and other activities in connection with the MAPC
Technology Products and Athersys Technology, and will promptly inform Athersys
in writing if either RTI or any of its Affiliates receive any written notice
from any regulatory authority claiming that any such activities as conducted by
them are not in such compliance.

      Confidential   19

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
8.2 Remedies Cumulative. Except as specifically provided herein, no remedy made
available to either Party hereunder is intended to be exclusive of any other
remedy, and each and every remedy shall be cumulative and shall be in addition
to every other remedy provided hereunder or available at law or in equity.
8.3 Notices. Any notice, report, or consent required or permitted by this
Agreement to be given or delivered, shall be in writing and shall be deemed
given or delivered if delivered in person, sent by courier, expedited delivery
service, registered or certified mail(postage prepaid, return receipt
requested), or by telecopy (if confirmed), as follows:

              RTI:   ATHERSYS:
 
           
 
  Robert P. Jordheim       William Lehmann
 
  Executive VP and CFO       President and COO
 
  RTI Biologics, Inc.       ABT Holding, Inc.
 
  11621 Research Circle       3201 Carnegie Avenue
 
  Alachua, Florida 32615       Cleveland, OH 44115-2634
 
  Fax: (386) 462-3821       Fax: (216) 361-9495
 
            With a copy to:   With a copy to:
 
           
 
  Legal Department       Thomas A. Briggs
 
  RTI Biologics, Inc.       Jones Day
 
  11621 Research Circle       12265 El Camino Real, Ste 200
 
  Alachua, Florida 32615       San Diego, CA 92130
 
  Fax: (386) 462-3821       Fax: (858) 314-1150

8.4 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

      Confidential   20

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
8.5 Waivers. Performance of any obligations required of a Party hereunder may be
waived only by a written waiver signed by the other Party, which waiver shall be
effective only with respect to the specific obligations described therein.
Anything contained herein to the contrary notwithstanding, the Parties shall be
excused from performing their obligations under this Agreement if performance is
delayed or prevented by any event beyond such Party’s reasonable control and
without the fault or negligence of the Party seeking to excuse performance,
including, but not limited to, acts of God, fire, terrorism, explosion, weather,
plague, war, insurrection, civil strife or riots, provided, however, such
performance shall be excused only to the extent of and during such disability
and such Party makes commercially reasonable efforts to remove the disability.
Any Party seeking to excuse or delay performance under this section shall
provide detailed written notice to the other Party of the nature and anticipated
duration of the delay.
8.6 Assignment. Neither Party may assign this Agreement or any of its rights or
obligations hereunder (including, without limitation, its rights and duties of
performance) to any Third Party without the prior written consent of the other
Party hereto. Notwithstanding the foregoing, this Agreement and the rights,
interests and obligations hereunder may be assigned by RTI or Athersys to
(i) any entity that is an Affiliate as of the Effective Date of this Agreement
and remains an Affiliate as of the proposed date of Assignment, or (ii) any
entity that is not a competitor of the non-assigning Party (or its Affiliates)
and that either becomes an Affiliate or successor in interest after the
Effective Date by operation of a merger, acquisition, change-in-control, or
reorganization or that purchases all or substantially all of the assets of the
assigning Party to which this Agreement relates. Assignees to whom this
Agreement is assigned pursuant to the foregoing Sections 8.6(i) and (ii) shall
receive all of the Assignor’s rights, benefits, interest, and obligations
provided for in this Agreement. In the event of assignment, the assigning Party
shall remain bound to all provisions of this Agreement under Article IV.
8.7 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof, and
supersedes and cancels all prior agreements, communications and understandings,
whether written or oral. This Agreement may not be modified or amended except by
an instrument in writing signed by both of the Parties hereto.
8.8 Severability. Should any part or provision of this Agreement be found
invalid or held unenforceable, the remainder shall remain valid and in full
force. The Parties agree to negotiate in good faith an amendment of such part or
provision in a manner consistent with the intention of the Parties as expressed
in this Agreement.

      Confidential   21

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
8.9 Independent Contractors. Nothing contained in this Agreement shall be
construed as creating a joint venture, partnership or employment relationship
between the Parties hereto. Except as specified herein, neither Party shall have
the right, power or implied authority to create any obligation or duty, express
or implied, on behalf of the other Party hereto.
8.10 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York, without application of its conflicts of
laws principles.
8.11 Drafting and Interpretation of Agreement. This Agreement shall be treated
as having been drafted through the equal participation of both Parties, and no
provision shall be interpreted against any Party on the basis that the Party is
deemed to be the sole or primary drafter of the provision. The following rules
of interpretation apply to this Agreement: (i) “include”, “includes” and
“including” are not limiting and mean include, includes and including, without
limitation; (ii) definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms; (iii) references to an
agreement, statute or instrument mean such agreement, statute or instrument as
from time to time amended, modified or supplemented; (iv) references to a person
or entity are also to its permitted successors and assigns; (v) references to an
“Article”, “Section”, “Exhibit” or “Schedule” refer to an Article or Section of,
or any Exhibit or Schedule to, this Agreement unless otherwise indicated;
(vi) the word “will” shall be construed to have the same meaning and effect as
the word “shall”; and (vii) the word “any” shall mean “any and all” unless
otherwise indicated by context. All money in this Agreement is stated in and
shall be reported and paid in United States Dollars.
<signatures follow on next page>

      Confidential   22

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto as of
the last date written below.

                  RTI Biologics, Inc.   ABT Holding, Inc.    
 
               
By:
  /s/ Robert P. Jordheim   By:   /s/ William Lehmann    
 
 
 
     
 
   
 
  Robert P. Jordheim       William Lehmann    
 
  Executive VP and CFO.       President and COO.    
 
                Date: September 10, 2010   Date: September 10, 2010    

      Confidential   23

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT A
[ * ]
 

      *   Confidential treatment has been requested for the redacted portions of
this exhibit, and such confidential portions have been omitted and filed
separately with the Securities and Exchange Commission.

      Confidential   24

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT B
[ * ]
 

      *   Confidential treatment has been requested for the redacted portions of
this exhibit, and such confidential portions have been omitted and filed
separately with the Securities and Exchange Commission.

      Confidential   25

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT C
Affiliates
RTI Affiliates:

Tutogen Medical, Inc.
Tutogen Medical (US), Inc.
Tutogen Medical, GmbH
Tutogen Medical, SARL
RTI Donor Services, Inc.
RTI Services, Inc.
Athersys Affiliates:

Athersys, Inc.
ABT Holding Company
ReGenesys BVBA
Advanced Biotherapeutics, Inc.
Athersys Limited
ReGenesys LLC

      Confidential   26

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT D
Initial Press Release

     
FOR RELEASE AT 7:00 AM ET
  For more information, contact:
 
   
SEPT. 13, 2010
  RTI BIOLOGICS:
 
   
 
  Robert Jordheim
 
   
 
  Chief Financial Officer
 
   
 
  rjordheim@rtix.com
 
   
 
  Wendy Crites Wacker, APR
 
   
 
  Corporate Communications
 
   
 
  wwacker@rtix.com
 
   
 
  Phone (386) 418-8888
 
   
 
  ATHERSYS:
 
   
 
  William (B.J.) Lehmann, J.D.
 
   
 
  President and Chief Operating Officer
 
   
 
  bjlehmann@athersys.com
 
   
 
  (216) 431-9900
 
   
 
  Investor Relations:
 
   
 
  Lisa M. Wilson
 
   
 
  In-Site Communications
 
   
 
  lwilson@insitecony.com
 
   
 
  (917) 543-9932
 
   
 
  Media Relations:
 
   
 
  Dan Budwick
 
   
 
  Pure Communications, Inc.
 
   
 
  dan@purecommunicationsinc.com
 
   
 
  (973) 271-6085

      Confidential   27

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
RTI BIOLOGICS AND ATHERSYS ANNOUNCE COLLABORATION IN THE ORTHOPEDIC MARKET
Applying Complementary Stem Cell and Regenerative Medicine Technologies
ALACHUA, Fla. and CLEVELAND (Sept. 13, 2010) – RTI Biologics Inc. (RTI) (Nasdaq:
RTIX), a leading provider of orthopedic and other biologic implants, and
Athersys Inc. (Athersys) (Nasdaq: ATHX), a leader in regenerative medicine and
cell therapy research and development, announced today an agreement under which
Athersys will provide RTI access to its Multipotent Adult Progenitor Cell
(MAPC) technologies.
Under the agreement, RTI has licensed Athersys’ technology to isolate and
preserve cells from organ and tissue donors. This will enable RTI to develop and
commercialize MAPC technology-based biologic implants exclusively for certain
orthopedic applications. With this license, RTI expands its capabilities for
accessing the fastest growing segment of the bone graft substitutes market,
while Athersys extends the application of its robust stem cell technology
platform to an important segment of the orthopedic market.
“We are very excited about our collaboration with Athersys and the potential to
apply its MAPC and related technologies in the orthobiologics market,” said
Brian K. Hutchison, RTI’s chairman and CEO. “After significant research into
stem cells and the evaluation of multiple technologies, we have determined that
the MAPC technology offers the greatest potential to create high quality,
innovative implants for our surgeons and their patients. Licensing this
technology is an important step in enhancing and further differentiating RTI’s
orthobiologics offering, an area of strategic focus for the company.”

      Confidential   28

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
“We are enthusiastic about our relationship with RTI and this application of our
proprietary stem cell technologies to the orthopedic market,” said William
Lehmann, Jr., president and COO of Athersys. “Our primary focus is the
development and commercialization of expanded, “off-the-shelf” cell products,
such as MultiStem®, for the treatment of certain cardiovascular, central nervous
system-related, inflammatory and immune system disorders, diseases and
conditions. This collaboration allows for the utilization of our already
developed stem cell technologies in an additional area. Further, it provides
potential near term revenues from the orthopedic market.”
Under the agreement, Athersys will receive a $3 million license fee and is also
eligible to receive payments up to a cumulative total of $37.5M as follows:
$2 million contingent upon successful achievement of certain development and
commercialization milestones, and an additional maximum total of $35.5 million
contingent upon achievement of certain cumulative revenue milestones, which will
reflect the ultimate commercial success of the product in this fast growing
market. In addition, Athersys will receive tiered royalties from the
distribution of implants using Athersys’ technologies.
RTI plans to make MAPC technology-based biologic implants available to its
customers for use in orthopedic surgeries in the first half of 2012.
About RTI Biologics Inc.
RTI Biologics Inc. is a leading provider of sterile biological implants for
surgeries around the world with a commitment to advancing science, safety and
innovation. RTI prepares human donated tissue and bovine tissue for
transplantation through extensive testing and screening, precision shaping and
using proprietary, validated processes. These allograft and xenograft implants
are used in orthopedic, dental, hernia and other specialty surgeries.
RTI’s innovations continuously raise the bar of science and safety for biologics
– from being the first company to offer precision-tooled bone implants and
assembled technology to maximize each gift of donation, to inventing validated
sterilization processes that include viral inactivation steps. Two such
processes – the BioCleanse® Tissue Sterilization Process and the Tutoplast®
Tissue Sterilization Process – have a combined record of more than two million
implants distributed with zero incidence of allograft-associated infection.
These processes have been validated by tissue type to inactivate or remove
viruses, bacteria, fungi and spores from the tissue while maintaining
biocompatibility and functionality.

      Confidential   29

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
RTI’s worldwide corporate headquarters are located in Alachua, Fla., with
international locations in Germany and France. The company is accredited by the
American Association of Tissue Banks in the United States.
RTI Forward Looking Statement
This communication contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. These forward-looking
statements are based on management’s current expectations, estimates and
projections about our industry, our management’s beliefs and certain assumptions
made by our management. Words such as “anticipates,” “expects,” “intends,”
“plans,” “believes,” “seeks,” “estimates,” variations of such words and similar
expressions are intended to identify such forward-looking statements. In
addition, except for historical information, any statements made in this
communication about anticipated financial results, growth rates, new product
introductions, future operational improvements and results or regulatory
approvals or changes to agreements with distributors also are forward-looking
statements. These statements are not guarantees of future performance and are
subject to risks and uncertainties, including the risks described in public
filings with the U.S. Securities and Exchange Commission (SEC). Our actual
results may differ materially from the anticipated results reflected in these
forward-looking statements. Copies of the company’s SEC filings may be obtained
by contacting the company or the SEC or by visiting RTI’s website at
www.rtix.com or the SEC’s website at www.sec.gov.

      Confidential   30

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
About Athersys Inc.
Athersys is a clinical stage biopharmaceutical company engaged in the discovery
and development of therapeutic product candidates designed to extend and enhance
the quality of human life. The company is developing MultiStem®, a patented,
adult-derived “off-the-shelf” stem cell product platform for multiple disease
indications, including damage caused by myocardial infarction, bone marrow
transplantation and oncology treatment support, ischemic stroke, and
inflammatory bowel disease. The company is also developing a portfolio of other
therapeutic programs, including orally active pharmaceutical product candidates
for the treatment of metabolic and central nervous system disorders, utilizing
proprietary technologies, including Radom Activation of Gene Expression (RAGE®).
Athersys has forged strategic alliances and collaborations with leading
pharmaceutical and biotechnology companies, as well as world-renowned research
institutions in the United States and Europe to further develop its platform and
products. More information is available at www.athersys.com.
Athersys Forward Looking Statement
This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995 that involve risks and
uncertainties. We have attempted to identify forward-looking statements by using
such words as “anticipates,” “believes,” “can,” “continue,” “could,”
“estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “should,”
“will,” or other similar expressions. These forward-looking statements are only
predictions and are largely based on our current expectations. A number of known
and unknown risks, uncertainties, and other factors could affect the accuracy of
these statements. Some of the more significant known risks that we face are the
risks and uncertainties inherent in the process of discovering, developing, and
commercializing products that are safe and effective for use as human
therapeutics, the uncertainty regarding market acceptance of any MAPC
technology-based biologic implants in orthopedic applications under the
agreement with RTI and our ability to reach milestones and realize any
additional payments under such agreement. These risks may cause our actual
results, levels of activity, performance, or achievements to differ materially
from any future results, levels of activity, performance, or achievements
expressed or implied by these forward-looking statements. You should not place
undue reliance on forward-looking statements contained in this press release,
and we undertake no obligation to publicly update forward-looking statements,
whether as a result of new information, future events or otherwise.
###

      Confidential   31

 

 